NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 GUILLERMO AYALA-PEREZ, AKA                       No.   15-72762
 Guillermo Perez,
                                                  Agency No. A092-169-546
                  Petitioner,

   v.                                             MEMORANDUM *

 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Guillermo Ayala-Perez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen and review de novo questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Ayala-Perez’s motion to

reopen as untimely, where it was filed more than 15 years after his final order of

removal, see 8 C.F.R. § 1003.23(b)(1), and Ayala-Perez failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to an alien

who is prevented from timely filing a motion to reopen due to deception, fraud, or

error, as long as petitioner exercises due diligence in discovering such

circumstances).

      Ayala-Perez’s contention that the BIA erred in denying sua sponte reopening

for lack of due diligence does not raise a legal or constitutional error to invoke our

jurisdiction. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      We lack jurisdiction to consider Ayala-Perez’s contentions regarding due

process violations at his underlying 1999 removal proceedings because this

petition is not timely as to the IJ’s 1999 decision. See 8 U.S.C. § 1252(b)(1).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      15-72762